Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 06/29/20221 has been entered. 
Applicant’s amendments to claim 5 have overcome the prior objections set forth in the Non-Final Office Action mailed 03/29/2022; therefore, this objection is withdrawn. 
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of reviewing evaluation information of an object, based on values arrived at after comparisons to similar objects, and then sharing that evaluation. These actions describe the filtering of information that is based directly upon the social activities of other individuals. This can be expressed as managing personal behavior or relationships or interactions between people; which is a certain method of organizing human activity, and thus, an abstract idea. 
Certain claims (8 – 15), depict actual business operation data and evaluations based on this data. This can be expressed as business relations; which is a commercial interaction, and also a certain method of organizing human activity, and thus, an abstract idea as well.
Both of the groups of activities described above also recite limitations that can practically be performed in the human mind, such as observations, evaluations, judgments, and opinions. Therefore, the claims recite a mental process, which is also a grouping of abstract idea.

Claim 1, which is illustrative of claim 16, defines the abstract idea by the elements of:
receiving, a query from a user to release evaluation information of an object to the user, the evaluation information of the object determined by: 
receiving, a plurality of objective operation information of corresponding objects to be evaluated responsive to operation of the corresponding objects, including the object, wherein the plurality of objective operation information is based on operations that actually occurred, and wherein each objective operation information carries an identity of one of the corresponding objects to be evaluated, the identity comprising a category code, and wherein the plurality of objective operation information is received; 
determining, a feature value corresponding to the object, computing the feature value according to said each objective operation information of the object that was received, and determining a category to which the object belongs according to the category code of the identity of the object; 
determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all objects in the same category, and comparing, the feature value corresponding to the object with the comparison value, to create a comparison result of the feature value corresponding to the object;
determining, the evaluation information of the object according to the comparison result; and,
releasing, the evaluation information of the object to the user querying the evaluation information.

Claim 8 further defines the abstract idea by the elements of:
receiving, a query from a user to release evaluation information of a restaurant to the user, the evaluation information of the restaurant determined by: 
receiving, a plurality of payment information of the restaurant, wherein the plurality of payment information is based on payments that actually occurred, and each of the plurality of payment information carries an identity of the restaurant receiving payment, the identity comprising a category code;
determining, a feature value corresponding to the restaurant, determin[ing] the feature value according to said each payment information received, and determining a category to which the restaurant belongs according to the category code of the identity of the restaurant; 
determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all restaurants in the same category, and comparing, the feature value corresponding to the restaurant with the comparison value; 
determining, the evaluation information of the restaurant according to the comparison value; and,
releasing, the evaluation information of the restaurant to the user querying the evaluation information.

These claims describe human actions and (social) interactions performed when reviewing or evaluating an object, or when patronizing a restaurant and paying a bill, (another social interaction).  These evaluations are then reviewed by other human (users) as the user queries for information.  Furthermore, the claimed steps can aptly be described as observations, evaluations, judgments, and opinions, which can be performed in the human mind. As such, the claims recite the abstract ideas identified.

At Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a server; a user device; a network; a receiving module; a determining module; a comparing module; and, a releasing module.
The claim as a whole merely describes how to generally “apply” the concept of receiving information and making determinations (evaluations) in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an object evaluation (an ‘item review’) process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of item reviews in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.

Dependent claims 2, 4, 5, 17, 19, and 20, contain further recitations to the same abstract ideas found in claims 1 and 16. The recitation to a period of time, current or historical, is reference to a common identifier for the reviewing of an evaluation; as in, the more recent, the better.  Furthermore, the recitations the server is a reference to a generic computer environment.  This additional element simply instructs one to practice the abstract ideas in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application. 

Dependent claims 3 and 18 contain further recitations to the same abstract idea found in claims 1 and 16. The recitation to a category or attribute is further refinement of the social activity defined or the object evaluated. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.   

Dependent claims 6 and 7 contain further recitations to the same abstract idea found in claim 1. The recitation to a score or rating is further refinement of the social activity (of an evaluation).  Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.

Dependent claims 9, 10, 12, and 13, contain further recitations to the same abstract idea found in claim 8. The recitation to a payment information, number of collections, and period of time (current or historical), are aspects inherently defined in the mental process of collecting information, analyzing it, and displaying certain results of the collection. Using similar periods of time refines the robustness of the comparison of these transactions, but are still simple further refinements. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.

Dependent claim 11 contains further recitations to the same abstract idea found in claim 8. The recitations to geographical area is a simple refinement of the abstract idea of collecting information. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.

Dependent claims 14 and 15 contain further recitations to the same abstract idea found in claim 8. The recitation to a score or rating is further refinement of the evaluating step of the mental process identified. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.
Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not fully persuasive.  Applicant first argues the previous rejection of claims 1 – 20 under 35 U.S.C. § 101.  See page 11.  The Examiner respectfully disagrees with Applicant and concludes that the amended claims, under analysis at Step 2, are directed to an abstract idea without integration into a practical application and without reciting significantly more.  
Applicant’s initial statement, on page 13, disagrees with the conclusion that the claims fall under the subject matter grouping of certain methods of organizing human activity.  This analysis would occur at Step 2A, Prong One of analysis.  The Examiner notes that in Step 2A Prong One, the examiner evaluates whether a claim recites a judicial exception, i.e., an abstract idea.  Further noted is a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. As detailed above, the amended claims recite the abstract ideas of reviewing evaluation information of an object, based on values arrived at after comparisons to similar objects, and then sharing that evaluation with other users. These actions describe the filtering of information that is based directly upon the social activities of other individuals. This is expressive of managing personal behavior or relationships or interactions between people.
Claims 8 -15 describe the gathering and analyzing of restaurant financial records (data).  Then, determinations and comparisons (evaluations) are constructed based on this data. This can be expressed as business relations; which is a commercial interaction, and also a certain method of organizing human activity, and thus, an abstract idea as well.
Furthermore, the amended claims also describe a process that can practically be performed in the human mind, such as observations, evaluations, judgments, and opinions. These claims are aligned with claims to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016).  Therefore, the claims recite a mental process, which is also a grouping of abstract idea.  As a result, Applicant’s argument that the claims do not recite abstract ideas or that the prior Office Action does not point to any limitations in the claims to arrive at this conclusion are not persuasive.
Applicant adds arguments, on page 13, that claim 1 “…requires a server to receive a query…” cannot be performed in the human mind.  This argument is not persuasive because as Step 2A, Prong One, the claims are analyzed by identifying the specific limitations that recite the abstract idea.  The Examiner has analyzed the claims pursuant to this method and detailed these limitations above.  The use of the server and other devices are considered under further analysis at Prong Two and are further discussed below.
Applicant’s argument that the claim limitations cannot be performed, “…even with use of a physical aid such as pen and paper.”, is also not persuasive.  See page 14.  The Examiner takes official notice and refers to the use of restaurant bills or tabs which have been used for a long time.  These receipts, or tabs, or bills, all carry the restaurant information that is recited in claims 8 – 15.  For example, the total amount, time, restaurant category, and location, have all been, historically, in printed format.  Any user could gather this information (data), and perform evaluations based on this plurality of information.  Thus, evaluations may be practically performed in the human mind.  Further, claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  See 84 Fed. Reg. at 52 n. 14.  Lastly, the Examiner has reviewed the Specification and determined that the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed by merely using a computer as a tool to perform the concept. In this situation, the claim is considered to recite a mental process. 

Applicant next argues patentability at Step 2A, Prong Two, of the analysis, and argues that “…claim 1 limitations are integrated into the practical application of improved accuracy for finding information on the Internet.”  See page 15.  The Examiner respectfully disagrees with Applicant and finds these arguments not persuasive.  To find integration into a practical application, there are several relevant considerations listed at MPEP 2106.04(d).  However, none of these considerations are present within Applicant’s claims.  As admitted above, Applicant’s invention improved accuracy for finding information on he Internet.  Applicant adds, within the Specification, at [0006], that the present invention solves the problem that releasing information may “cause inconvenience to users when searching for the information they need..”  The Applicant has proffered the technical solution of reviewing evaluation information of an object (performing an abstract idea) in a computer environment. None of these arguments provide for integration into a practical application.
First, Applicant’s argument as to improving accuracy for finding information on the Internet is not aligned with considerations per MPEP 2106.04(d).  In fact, Applicant is proposing an improvement to the abstract idea of a certain method of organizing human activity of scouring the Internet for reviews.  Thus, Applicant may be improving an abstract idea of reading reviews, but cannot point to an improvement as required by the MPEP.
Second, Applicant’s technical solution is to perform the evaluations in a computer environment.  AS detailed above, the claim as a whole merely describes how to generally “apply” the concept of receiving information and making determinations (evaluations) in a computer environment. To this point, the claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an object evaluation (an ‘item review’) process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Applicant would like to rely on Example 37, as providing analogous claims to the instant application’s amended claim 1, and thus, providing for patentability at Step 2A.  This argument is not persuasive based on reasoning similar to that above.  That is, at analysis at Step 2, the instant claims were determined to be directed to an abstract idea without integration into a practical application.  Applicant’s comments as to advantages of accuracy and technical advantage have been discussed above and found to be not persuasive.  

Applicant next argues about analysis at Step 2B.  See page 17.  The Examiner respectfully disagrees with Applicant and finds these arguments not persuasive.  Again, Applicant would like to rely on technical advantages and increased accuracy during an Internet search.  However, aligned with the discussions above, the claim as a whole merely describes how to generally “apply” the concept of item reviews in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, Applicant’s argument is not persuasive and the claim is ineligible.

Applicant’s final argument discusses amended claims 8 and 16, and argues patentability along lines similar to arguments made for amended claim 1.  For similar reasons detailed above for claim 1, the arguments for claims 8 and 16 are not persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chu (US 2005/0065811) discloses a business rating placement heuristic.  Grappo (US 2014/0280090) details obtaining rated subject content.  Kim (US 2014/0372338) has a method for recommending merchants to a consumer.  Levy (US 2010/0268661) discloses recommendation systems.  Shih (US 2015/0106374) details a recommendation system and method.  Wang (US 2014/0223466) has a method for recommending video for video library.  Weis (US 2016/0042374) discloses a method for identifying merchant and atm demand.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687